Citation Nr: 0208142	
Decision Date: 07/19/02    Archive Date: 07/29/02	

DOCKET NO.  99-14 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a grant for automobile and adaptive equipment 
or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Board remanded the appeal in November 2000.  

A December 1997 RO decision found that the veteran was not 
eligible for Chapter 35 Dependent's Educational Assistance 
Benefits on the basis that the veteran did not have a total 
service-connected disability, permanent in nature.  The 
veteran filed a notice of disagreement with that action.  An 
April 2001 RO decision found that the veteran's service-
connected disability was permanent and granted basic 
eligibility for Dependent's Educational Assistance.  
Therefore, the veteran's appeal with respect to this issue is 
moot.  


FINDING OF FACT

The veteran's service-connected disability does not include 
the loss or permanent loss of use of one or both feet, the 
loss or permanent loss of use of one or both hands, permanent 
impairment of vision of both eyes to the required degree, or 
ankylosis of one or both knees or one or both hips.  


CONCLUSION OF LAW

The basic eligibility requirements for a grant for automobile 
and adaptive equipment or adaptive equipment only have not 
been met.  38 U.S.C.A. §§ 3902, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.808 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2001); 38 C.F.R. § 3.102, 3.159 (2001).  In this regard, the 
veteran and his representative have been provided with 
notification letters, a statement of the case, and a 
supplemental statement of the case informing them of the 
governing legal criteria, the evidence considered, the 
evidence needed to establish entitlement to the benefit 
sought, as well as the reasons for the decision reached.  The 
veteran has indicated that he does not desire a personal 
hearing.  Private and VA treatment records have been obtained 
and the veteran has been afforded VA examinations.  
Therefore, it is concluded that the VA has complied with the 
VCAA, and that the Board may now proceed, without prejudice 
to the veteran, because there is no indication that any 
further notification or development could be undertaken that 
has not already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In order to establish basic entitlement to financial 
assistance in purchasing an automobile or other conveyance, 
it must be demonstrated that the veteran's service-connected 
disability includes the loss or permanent loss of use of one 
or both feet, the loss or permanent loss of use of one or 
both hands, or permanent impairment of vision of both eyes to 
the required degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.  
For adaptive equipment eligibility only, ankylosis of one or 
both knees or one or both hips must be demonstrated.  Id.  

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of actual remaining function of the foot, whether the 
acts of balance and propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. § 3.350(a)(II) (2001).  

Service connection has been established for herniated nucleus 
pulposus, evaluated as 60 percent disabling; internal 
derangement of the left knee, postoperative medial 
meniscectomy, evaluated as 20 percent disabling; and 
degenerative joint disease of the left knee, evaluated as 
10 percent disabling.  The combined service-connected 
evaluation is 70 percent and the veteran has been found to be 
individually unemployable due to service-connected 
disabilities.  

The report of an August 1997 VA orthopedic examination 
reflects that the veteran complained of pain in his lower 
back and both knees.  He reported difficulty walking on 
uneven surfaces and in ascending and descending stairs.  He 
reported he was able to perform all of his activities of 
daily living, and able to drive, but only for short 
distances.  He did not require the use of any prosthetic 
device such as a cane, walker, or wheelchair.  He had an 
antalgic gait with a limp on the right.  

The report of an April 1998 VA outpatient treatment record 
reflects that the veteran had no motor deficit.  A 
September 2000 VA outpatient treatment record indicates the 
veteran had no pain below the knees and no weakness or 
numbness in his extremities.  

The report of a March 2001 VA orthopedic examination reflects 
that the veteran reported left knee weakness, stiffness, 
swelling, heat, instability, giving way, locking, easy 
fatigability, and lack of endurance.  The veteran had an 
abnormal gait secondary to knee pain as well as numbness over 
the left foot.  He used a cane and a left knee brace to 
assist in ambulation.  The veteran reported that he can only 
walk less than 25 feet, stand less than five minutes, drive 
less than 10 minutes, and would sit less than five minutes 
without the onset of pain.  The impression was degenerative 
joint disease of the left knee and post laminectomy syndrome 
of the lumbar spine.  The examiner indicated that the veteran 
had viable extremities and there was no permanent loss of use 
or ankylosis of the feet, knees, or hips.  

The veteran's service-connected disabilities do not result in 
any loss of vision.  There is no competent medical evidence 
indicating that the veteran's service-connected back and left 
knee disabilities result in the loss or permanent loss of use 
of one or both feet or one or both hand and there is no 
competent medical evidence indicating that the veteran has 
ankylosis of one or both knees or one or both hips.  Rather, 
the competent medical evidence indicates that the veteran 
continues to have use of both feet and both hands and that 
there is no ankylosis of the knees or hips.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran's service-connected disabilities result in the loss 
or permanent loss of use of one or both feet or one or both 
hands, permanent impairment of vision of both eyes, or 
ankylosis of one or both hips or one or both knees.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran meets the basic criteria for a grant 
for automobile and adaptive equipment or adaptive equipment 
only.  


ORDER

A grant for automobile and adaptive equipment or adaptive 
equipment only is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

